Citation Nr: 0121951	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1992.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  Based on a finding of no 
new and material evidence, the RO denied reopening the claim 
of entitlement to service connection for a bilateral knee 
disorder.  In a January 2000 decision, the Board also denied 
reopening the claim.    

This case was identified for early remand pursuant to the 
Secretary's early intervention program, which is dedicated to 
moving for early disposition of appropriate cases in the 
interest of judicial economy and efficiency.  In the case at 
hand, the Secretary filed an unopposed motion for remand of 
the current issue on appeal due to the Board's failure to 
fulfill its duty to fully articulate the reasons and bases 
for its January 2000 decision.  

In a December 2000 order, the United States Court of Appeals 
for Veterans Claims (Court) remanded the case to provide the 
Board with an opportunity to adequately readjudicate the 
current appeal.   Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.  

The issue of entitlement to service connection for a 
bilateral knee disorder on a de novo basis is addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1. In February 1993, the RO denied entitlement to service 
connection for a bilateral knee disorder, and the decision 
became final. 

2. The evidence submitted since the February 1993 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a bilateral knee 
disorder, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

Evidence submitted since the February 1993 rating decision 
wherein the RO denied entitlement to service connection for a 
bilateral knee disorder is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act (VCAA) of 2000 Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2000).  

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7105(c); 
38 C.F.R. § 20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).


New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge v. West, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.


Analysis
 
Nothing in VCAA shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C. §5108.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (f)).

The February 1998 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  



In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Court 
held that 38 U.S.C. § 7104 "means that the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the regional office may have determined in this 
regard is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.

The veteran served on active duty for 24 years, from February 
1968 to June 1992.  Service medical records since at least 
October 1967 show a history of reported knee problems and 
resulting treatment.  For instance, in January 1973 there was 
a diagnosis of acute chondromalacia patella.  In March 1973, 
it was considered acute collateral tendonitis.  A 1990 
treatment note indicated he was wearing a knee brace.  On 
retirement examination, a history of "trick knees" was 
reported.  

In a February 1993 rating decision, the RO denied the claim 
of entitlement to service connection of a bilateral knee 
disorder based on a finding of no current disability.  After 
petitioning to reopen the claim, the veteran submitted a June 
1997 VA treatment report, which noted a history of knee 
damage.  Hickson, supra.  This is the only evidence submitted 
in connection with the claim to reopen, and the Board finds 
that it was not in the record at the time of the final 
disallowance of the claim and is not merely cumulative of 
other evidence in the record.  Evans, supra.  

According to this report, the examining physician planned to 
have X-rays of the knees conducted.  In its February 1998 
rating decision, the RO denied the claim to reopen because 
the evidence submitted in support of reopening was considered 
not new and material.  In a January 2000 decision, the Board 
also concluded the June 1997 VA treatment record was not new 
and material.  

Although the June 1997 treatment report in no way establishes 
entitlement to service connection for a bilateral knee 
disability, it contributes to a more complete picture of the 
circumstances surrounding the veteran's current knee 
disability.  Hodges, supra.  
The additionally submitted report is considered "new" under 
Evans, supra, and tends to show the veteran sought treatment 
post-service for, among other things, his knee disability.  
(In all likelihood, the examiner would not have ordered X-
rays unless there was a complaint requiring treatment.)  This 
potential treatment involved obtaining objective radiographic 
evidence of the knees, and this is not in the record.  
Moreover, this was VA treatment.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The Board notes that it has considered its January 2000 
analysis of the issue of new and material evidence within the 
context of the rationale provided in the Secretary's motion 
for remand.  In the motion, it was incorrectly stated that 
there was evidence the veteran "was diagnosed with 
arthralgia of the knees."  The Board finds no evidence of 
this; the August 1992 VA examination specifically indicated 
there was no evidence of chondromalacia, and the diagnosis of 
arthralgia was made concerning a lumbar spine disorder.  
Nevertheless, the Board did err in failing to consider the 
limitations of motion and strength, as well as the pain 
reported by the veteran during the examination, particularly 
in light of the veteran's long, in-service history of knee 
disability and treatment.  38 C.F.R. § 3.303(b) (2000); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In a similar case to this one, an appellant was discharged 
from service in 1993; his separation examination reflected a 
diagnosis of a bilateral knee condition; and he applied for 
service connection of the disability shortly after discharge.  
In denying the claim, the Board noted that a VA examination 
conducted after discharge noted "no pertinent complaints or 
findings referable to [a] left knee disability."  The Court 
remanded the claim in view of the short passage of time 
between the appellant's discharge and his claim.  Hampton v. 
Gober, 10 Vet. App. 481, 482-483 (1997).  

In the January 2000 denial of the veteran's claim to reopen, 
the Board did not consider that regardless of what the June 
1997 X-rays may or may not establish, the very fact the 
veteran sought treatment for his knee disability renders the 
June 1997 evidence new and material because, in the context 
of his chronicity of treatment for in-service diagnosed knee 
disorders, it is significant enough that it must be 
considered to fairly decide the merits of the claim. 38 
C.F.R. §§ 3.156(a); 3.303(b).  

The veteran has submitted "new" and "material" evidence 
with respect to his claim of entitlement to service 
connection for a bilateral knee disorder; the Board must 
therefore reopen that claim.  Manio, supra.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder, the appeal is granted to this 
extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has also been a significant change in the law during 
the pendency of this appeal.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, Subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  


The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA 
of 2000, Pub. L. No. 106-475 § 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

This case requires a remand for compliance with the duty to 
assist provisions contained in the new law.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Further, because the 
RO has not yet considered whether any additional notification 
or development action is required under VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  Bernard v. Brown, 
4 Vet. App. 384 (1993).   

It may also be prejudicial for the Board to reopen a claim on 
the basis of new and material evidence and then decide that 
claim on the merits, prior to consideration of the claim on 
the merits by the RO.  Bernard, supra.  

VA is required to assist in obtaining relevant records 
adequately identified by the veteran.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Moreover, it has been 
clearly established that records generated by VA are deemed 
to be within the constructive (if not actual notice) of VA 
adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
If documents generated by VA agents or employees, including 
physicians, predate the Board's decision, are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 612-613; see also 
Dunn v. West, 11 Vet. App. 462 (1998).

The June 1997 VA treatment report indicated X-rays of the 
knees were planned.  It is unclear, however, whether the x-
rays were actually performed, or whether the RO ever 
attempted to obtain such records.  

By virtue of the January 2000 decision, it is readily 
apparent that the Board did not attempt to obtain these post-
service VA X-rays, despite the fact that they bear directly 
and substantially on the relevant question at hand and the 
basis for the original denial - whether there is a current 
disability. 

VA examination is necessary when the record does not contain 
sufficient medical evidence to decide the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  A review of 
the August 1992 VA examinations establish that although there 
was some review of the lower extremities, especially the 
right knee, the examinations did not address the issue of a 
bilateral knee disorder.  Both the August 1992 general 
medical examination and the August 1992 chondromalacia 
examination provided X-rays and evaluation of only the right 
knee.  

With respect to issues of chronicity and continuity, per 
38 C.F.R. § 3.303(b), the RO's February 1998 rating decision 
indicated that the records furnished by the VA Medical Center 
(VAMC) in Omaha, Nebraska noted "records were retired in 
1996," such that the duty to assist required "these records 
be requested for review as they may establish a level of 
chronicity of treatment from discharge to the present.  
Please request VAMC Omaha records previously shown as retired 
to a FARC."  It is unclear from the record whether this 
action was ever completed.   

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A); Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).
					
3.  Following the above, the RO should 
arrange for 
a VA orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary, to 
determine the nature, extent of severity, 
and etiology of any knee disorder(s) that 
may be present.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  



The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner is requested to address the 
following medical issues:

(a) Does the veteran currently have 
bilateral knee disorders? If so, what is 
the etiology of these disorders and are 
they at least as likely as not related to 
service?

(b) Did the veteran have any knee 
disorder at the time of his entrance into 
service, and if so, what was its/their 
nature(s) ?

(c) If the veteran entered service with 
any knee disorder, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening or 
aggravation of the underlying condition 
beyond the natural progress of the 
disorder?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  
In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral knee 
disorder, in light of all pertinent laws, 
regulations, and Court decisions.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

